DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 recites the limitation “the aircraft of claim 24” in line 1, however, claim 24 refers to a braking system for an aircraft. Therefore this claim is indefinite. 



Claim 31 recites the limitation “the aircraft of claim 30” in line 1, however claim 30 refers back to a braking system for an aircraft. Therefore, this claim is indefinite. 

Claims 32-34 are rejected as being indefinite as they depend on an indefinite rejected claim. 

Claims 33 claims a portion of the fourth end of the second cable in the passageway of the launch tube, however, this claim depends on claim 32 which claims the second cable is positioned outside of the passageway of the launch tube. These two claims appear to contradict themselves as it is unclear how a cable should be both outside and inside of the passageway. This claim is therefore indefinite. 

Claim 34 claims the fourth end of the second cable is in the second end of the launch tube. It is unclear how something can be located “in” an end of something. It is also unclear how the second cable can be outside of the passageway of the launch tube but also simultaneously in the second end of the launch tube, which previously was used to define the passageway. This claim is also dependent on claim 33 which is indefinite. For the abovementioned reasons, claim 34 is indefinite.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claims 33 and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of the second cable being located outside of the launch tube in claim 32 cannot be included in the claims 33 and 34 which directly contradict that limitation by claiming the cable is in the launch tube.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 23-25, 28-34, and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemoigne (FR 1132941 A; references to the text are to the appended translation document).


a parachute launching system configured to deploy a parachute (#7) from a stowed position (Fig. 6) within a launch tube (#1) of the parachute launching system to a deployed position (Fig. 5e) in an airstream (#24) of the aircraft; and
a parachute retrieval system including a first cable (#6) configured to recover the parachute from the deployed position to the stowed position for subsequent use (Fig. 1; #6 retracted by #22).

Regarding claim 24, Lemoigne teaches the system of claim 23, wherein the launch tube includes a passageway (formed by #1) between a first end of the launch tube and a second end of the launch tube (Fig. 6) to receive the parachute when the parachute is in the stowed position (Fig. 6).

Regarding claim 25, Lemoigne teaches the system of claim 24, wherein the parachute launching system includes an air injection system (air enters parachute to deploy, #24, Fig. 5) to deploy the parachute.

Regarding claim 28, Lemoigne teaches the aircraft of claim 24, wherein the parachute retrieval system includes a reel (#22) configured to pull the parachute (lines 264-266) from the deployed position to the stowed position (Fig. 5) through the passageway of the launch tube via the first cable (#6).

Regarding claim 29, Lemoigne teaches the system of claim 28, wherein the first cable (#6) has a first end coupled to an inner surface of an apex of the parachute and a second end opposite the first end coupled to the reel (Fig. 1).



Regarding claim 31, Lemoigne teaches the aircraft of claim 30, further including a second cable (#8) having a third end coupled to a peripheral edge of the parachute and a fourth end coupled to the reel (#21).

Regarding claim 32, Lemoigne teaches the system of claim 31, wherein the second cable (#8) is positioned outside of the passageway (formed by #1; outside during deployment) of the launch tube.

Regarding claim 33, as best understood in light of the 112 rejections above, Lemoigne teaches the system of claim 32, wherein a portion of the fourth end of the second cable is positioned in the passageway of the launch tube when the parachute is in the stowed position (Fig. 2; #8 inside #1).

Regarding claim 34, as best understood in light of the 112 rejections above, Lemoigne teaches the system of claim 33, wherein the fourth end of the second cable is positioned in the second end of the launch tube (reel near the second end; Fig. 1).

Regarding claim 40, Lemoigne teaches a method for braking an aircraft, the method comprising: 
ejecting a parachute (#7) via a launch tube (#1) from an empennage of the aircraft to unfurl the parachute in an airstream (#24) of the aircraft;
retrieving the parachute via a parachute retrieval system (#6, #22); and 
repacking the parachute in the launch tube via the parachute retrieval system for subsequent use (Fig. 2; lines 20-22).

Regarding claim 41, Lemoigne teaches the method of claim 40, wherein the retrieving of the parachute includes activating a reel (#22) to wind a cable (#6) attached to the parachute (#7).

Regarding claim 42, Lemoigne teaches the method of claim 41, wherein the repacking the parachute includes pulling the parachute into the launch tube via the cable (#6) when the reel (#22) winds the cable (lines 264-266).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lemoigne (FR 1132941 A; references to the text are to the appended translation document) in view of Greenfield (US 1331705).

Regarding claim 35, Lemoigne teaches a system comprising, comprising: 
a first tube (#1); 
a second tube (#26) slidably coupled within the first tube between an extended position and a retracted position (Fig. 6 and 7); 
a parachute (#7) positioned in the second tube (Fig. 6); 

Lemoigne does not teach an air injection system to provide pressurized air in the second tube. Greenfield teaches an air injection system to provide pressurized air (in chamber #27) in the second tube (#10) to move the second tube to the extended position (page 12, lines 57-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lemoigne with the air injection system of Greenfield. Doing so would provide a system for moving the second tube which is non-mechanical and creates less friction and wear on components. Lemoigne as modified by Greenfield would thus use the pressurized air to cause the parachute to deploy from the second tube (similar to ejecting #11 from within #10 in Greenfield).

Regarding claim 37, Lemoigne teaches the system of claim 35, wherein the parachute retrieval system includes a reel (#22).

Regarding claim 38, Lemoigne teaches the system of claim 37, further including a plurality of cables (#6, #8), respective first ends of the cables to couple to the parachute (#7) and respective second ends of the cables to couple to the reel (#21, #22).

Regarding claim 39, Lemoigne teaches the system of claim 38, wherein the reel is to wind the cables to pull the parachute into the second tube (Fig. 6, Fig. 7; lines 20-22).


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lemoigne (FR 1132941 A; references to the text are to the appended translation document) as applied to claim 25 above, and further in view of Weaver (US 2525844).

Regarding claim 26, Lemoigne teaches the system of claim 25. Lemoigne does not teach a pipe directing airflow from the atmosphere through the passageway of the launch tube. Weaver teaches wherein the air injection system includes a pipe (valve #29x) to direct airflow from atmosphere through the passageway of the launch tube (housing chamber #30b). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lemoigne with the air injection pipe of Weaver. Doing so would assist in ejecting the parachute from the stored position.

Regarding claim 27, Lemoigne teaches the system of claim 25. Lemoigne does not teach the air injection system including a door on the fuselage. Weaver teaches wherein the air injection system includes a door (#29x) formed on a fuselage of the aircraft (Fig. 1) and movable between an open position to allow pressurized air to flow to the launch tube and a closed position to prevent pressurized air to flow to the launch tube (column 5, lines 11-16). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lemoigne with the air injection system of Weaver. Doing so would assist in ejecting the parachute from the stored position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bowden (US 3222014) shows a parachute with cables attached to the center of the parachute and a reel and the edges of a parachute and a reel for retrieval and control of the parachute shape. 
Keavney (US 10106243) shows a parachute attached to the aircraft using reels and inflates using ram air. 
Phillips (US 4648568) and Gentile (US 5836544) show a parachute ejected from a sildable tube inside the launch tube. 
Lee (US 10737794) shows a parachute ejected using an openable passage allowing air to deploy the parachute. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647